Citation Nr: 0902888	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated as 70 percent disabling from 
February 11, 2003, to February 7, 2006, and as 100 percent 
disabling thereafter.

2.  Entitlement to an effective date earlier than February 
11, 2003, for the grant of a rating of 70 percent for PTSD.

3.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU) for the period prior to October 1, 2003.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
stomach disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
throat disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinea pedis of the feet.
7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for headaches, to 
include as secondary to service-connected PTSD and due to 
exposure to herbicides.

10.  Entitlement to service connection for muscle pain, to 
include as secondary to service-connected PTSD and due to 
exposure to herbicides.

11.  Entitlement to service connection for chronic pain, 
weakness, and fatigue, to include as secondary to service-
connected PTSD and due to exposure to herbicides.

12.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
PTSD.

13.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

14.  Entitlement to service connection for a low back 
disability.

15.  Entitlement to special monthly compensation based on the 
need for aid and attendance for another person.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from January 2004, April 2004, July 
2005, and January 2006 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia South Carolina.  

In an October 2008 statement, the veteran cancelled his 
scheduled hearing before the Board.  The veteran has not 
asked that his hearing be rescheduled, and has explicitly 
stated that he does not desire a hearing.  Therefore, the 
Board considers the veteran's request for a hearing 
withdrawn.  

The issues of entitlement to service connection for erectile 
dysfunction, muscle pain, and chronic pain with weakness and 
fatigue are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to October 1, 2003, the veteran's 
PTSD most nearly approximated deficiencies in most areas of 
work, school, family relationships, thinking, judgment and 
mood without total occupational and social impairment.

2.  For the period beginning October 1, 2003, the veteran's 
PTSD most nearly approximated total social and occupational 
impairment.

3.  The veteran's PTSD was assigned a 70 percent disability 
rating effective February 11, 2003; it is not factually 
ascertainable that the increase in disability occurred prior 
to February 11, 2003.  

4.  For the period prior to October 1, 2003, the veteran's 
service-connected disability did not preclude employment 
consistent with his education and occupational experience. 

5.  Entitlement to service connection for a stomach 
disability was denied in an August 2001 unappealed Board 
decision.  

6.  The evidence received since the August 2001 Board 
decision includes evidence that is cumulative or redundant of 
the evidence previously of record or does not raise a 
reasonable possibility of substantiating the claim.

7.  Entitlement to service connection for a throat disability 
was initially denied in an unappealed November 1985 rating 
decision; the veteran has attempted to reopen his claim and 
was most recently denied in an August 2001 Board decision.

8.  The evidence received since the August 2001 Board 
decision includes evidence that is cumulative or redundant of 
the evidence previously of record or does not raise a 
reasonable possibility of substantiating the claim.

9.  Entitlement to service connection for a skin disability 
of the feet was initially denied in an unappealed November 
1985 rating decision; the veteran has attempted to reopen his 
claim and was most recently denied in a September 2002 Board 
decision.

10.  The evidence received since the September 2002 Board 
decision includes evidence that is cumulative or redundant of 
the evidence previously of record or does not raise a 
reasonable possibility of substantiating the claim.

11.  Entitlement to service connection for hearing loss was 
initially denied in an unappealed January 1991 rating 
decision.

12.  The evidence received since the January 1991 rating 
decision includes evidence that is cumulative or redundant of 
the evidence previously of record or does not raise a 
reasonable possibility of substantiating the claim.
13.  The veteran does not have tinnitus.

14.  The veteran's current chronic headaches are not 
etiologically related to a service connected disease or 
injury and are not the result of the veteran's exposure to 
herbicides.

15.  Hypertension was not manifested within one year from the 
veteran's discharge from service, is not the result of a 
disease or injury in service, and it is not etiologically 
related to a service connected disease or injury.

16.  Current chronic low back disability is not related to a 
disease or injury in service and spondylosis and degenerative 
changes of the low back were not present in service or within 
one year of the veteran's discharge from service.  

17.  The veteran's spouse is not a patient in a nursing home 
or bedridden, and her disabilities are not shown to be so 
disabling as to render her unable to care for her daily needs 
or protect herself from the hazards incident to her 
environment


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating for PTSD for 
the period beginning October 1, 2003, but not earlier, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an effective date prior to February 11, 
2003, for the grant of a 70 percent rating for PTSD have not 
been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. §§ 3.105(a), 
3.400.

3.  For the period prior to October 1, 2003, the criteria for 
a TDIU rating are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16. 

4.  New and material evidence has not been received to reopen 
a claim seeking service connection for a stomach disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  New and material evidence has not been received to reopen 
a claim seeking service connection for a throat disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

6.  New and material evidence has not been received to reopen 
a claim seeking service connection for tinea pedis of the 
feet.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

7.  New and material evidence has not been received to reopen 
a claim seeking service connection for hearing loss.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

8.  Tinnitus was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§  1110, 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

9.  Chronic headaches are not proximately due to or the 
result of a service-connected disability and are not 
proximately due to or the result of exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.310.

10.  The veteran's hypertension was not incurred or 
aggravated during service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

11.  Low back disability was not incurred or aggravated 
during active service, and its incurrence or aggravation 
during service may not be presumed.  38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

12.  The criteria for special monthly compensation based on 
the need for aid and attendance for another person have not 
been met.  38 U.S.C.A. § 1115(E); 38 C.F.R. §§ 3.351(c), 
3.352(a).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letters issued in September 2003, February 2004, May 
2005, and December 2005, the RO notified the veteran of the 
evidence needed to substantiate his claims, including his 
claims for service connection on a secondary basis.  The 
letters also satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
The veteran was provided notice of the criteria necessary for 
reopening his previously denied claims and was informed of 
the reasons for his prior denials of service connection in 
letters dated April 2005 and May 2005.  With respect to the 
claim to reopen service connection for hearing loss, the 
veteran was provided notice in accordance with Kent in the 
January 2004 rating decision on appeal.  VA has therefore 
substantially fulfilled its specific duties to notify with 
regard the veteran's claim to reopen.  

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
decision, the Court found that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The veteran received notice in accordance with 
Vazquez-Flores in a June 2008 letter.

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the July 2008 SSOC. Therefore, any timing deficiency has been 
remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board  acknowledges that the veteran has not been 
afforded a VA examination in response to his claim for 
entitlement to service connection for tinnitus, but has 
determined that no examination is required.  The medical 
evidence of record is sufficient to decide the claim and 
there is no reasonable possibility that such an examination 
would result in evidence to substantiate the claim.  The 
record contains no competent evidence of an association 
between the veteran's claimed tinnitus and active duty 
service, nor is there evidence that he has ever received 
treatment for this condition or reported it to any health 
care provider.  In fact, during a December 2002 audiological 
consultation, the veteran denied experiencing tinnitus.  
Therefore, an examination is not required and VA has complied 
with the VCAA's due to assist.

The veteran has been provided VA examinations in response to 
his other claims.  While the veteran and his representative 
requested new examinations in a November 2008 statements, the 
Board notes that the provided examinations were adequate and 
were proper.  Regarding the veteran's claim for entitlement 
to an increased rating for PTSD, the most recent VA 
examination, conducted in October 2006, addressed the social 
and occupational impairment resulting from the veteran's 
PTSD.  In addition, records of the veteran's VA psychiatric 
treatment dated through April 2008 are also contained in the 
claims folders.  The veteran has not alleged that his PTSD 
has worsened since his October 2006 VA examination, and the 
Board finds that remanding for additional examinations would 
serve no useful purpose and only result in further delay.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.




Increased Rating and Earlier Effective Date for PTSD

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2008).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).
A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Id.

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 means there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 is indicated where there are "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).
The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefrom.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  
38 U.S.C.A. § 5110(a),(b) (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an  
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later. 

(o)(2) Disability compensation.  The date 
as of which it is factually ascertainable 
that an increase in disability had 
occurred if claim is received within 1 
year from such date otherwise, date of 
receipt of claim.  
38 C.F.R. § 3.400(o)(2008).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

Service connection for PTSD was granted in an August 1986 
rating decision, with an initial 10 percent evaluation 
assigned, effective September 24, 1985.  The veteran's claim 
for an increased rating was received on May 6, 2003, along 
with his claim for TDIU.  

In the January 2004 rating decision on appeal, an increased 
rating of 50 percent for PTSD was granted, effective October 
15, 2003.  An earlier effective date of March 24, 2003, for 
the grant of a 50 percent rating was granted in an April 2004 
rating decision.  Most recently, in a March 2008 rating 
decision, an increased rating of 70 percent was assigned for 
PTSD effective February 11, 2003, and a total rating was 
assigned effective February 7, 2006.

Reports of outpatient treatment at the Columbia VA Medical 
Center (VAMC) show that in January 2003 the veteran 
complained of depression, no energy, a lack of interest in 
doing things, and early awakening.  There are no records of 
treatment for PTSD for several years prior to January 2003.

In February 2003, the veteran and his wife were seen by a 
social worker after an argument between them resulted in the 
veteran drawing a gun.  The veteran reported having no 
current suicidal or homicidal ideation and his thoughts were 
logical with fair insight.  He reported sleeping for 
approximately four to five hours a night, and the social 
worker recommended that he attend group therapy.  

A month later, in March 2003, the veteran and his wife 
reported that they had removed all weapons from their house 
and that the veteran had been isolating himself from others.  
He continued to work at United Parcel Service (UPS) but found 
it difficult due to his pain and lack of energy.  The veteran 
was considering attending group therapy at the Vet Center.  
His speech was unremarkable, and he complained of nightmares 
and gave a vague report of seeing things out of the corner of 
his eyes.  A GAF score of 50 was assigned, with a last score 
of 52 noted on September 30, 1999.

The veteran was provided a VA psychiatric examination to 
determine the severity of his PTSD in October 2003.  He 
stated that he currently worked at UPS moving trailers in the 
yard and had been employed there since 1980.  He had been 
married to his wife for 33 years and had three children and 
five grandchildren.  The veteran reported that he did not get 
along well with his wife due to their poor communication, and 
that he began treatment for PTSD again after pulling out a 
gun during an argument with her.  He had a close friend that 
he saw twice a week and attended church.  He stated that he 
spent most of his time alone and denied having any hobbies or 
interests.  He had low energy and was fatigued.  The veteran 
reported having anger problems, and sometimes heard someone 
calling his name.  He reported having nightmares, intrusive 
thoughts, and avoided crowds.  Examination of the veteran 
showed that he was alert, oriented and attentive.  His mood 
was depressed and his affect was restricted.  There was some 
evidence of psychomotor retardation.  His thought process was 
logical and coherent, and there was no evidence of auditory 
of visual hallucinations.  He denied any current suicidal or 
homicidal ideation.  His memory was adequate for immediate 
information, but he had poor recall for dates.  The diagnosis 
was PTSD and major depressive disorder (MDD) with a GAF score 
of 51 assigned.  The examiner noted that the veteran 
exhibited considerable symptoms of PTSD and had considerably 
impaired social adaptability.  His ability to maintain 
employment was moderately to considerably impaired.

In May 2004 the veteran and his wife attended a mental health 
outpatient clinic.  The veteran's wife reported that he was 
verbally abusive to her and had delusions that she was 
unfaithful.  The veteran had ceased attending group therapy, 
and complained of feeling sleepy all day.  He reported having 
auditory hallucinations, including hearing people call his 
name and visual hallucinations of images in his peripheral 
vision.  He was alert and cooperative, but verbally 
withholding.  His thoughts were coherent with paranoia and 
delusions of his wife's infidelity.  The veteran was noted to 
still be working for UPS.  He was diagnosed with PTSD with 
dysthymic disorder with delusional and psychotic features.  A 
GAF score of 45 was assigned.  

The veteran transferred his medical care to the Asheville 
VAMC in May 2005.  During a mental health consultation at 
that time he reported that he quit his job in January due to 
low energy and chronic back pain.  He also reported being 
depressed, having nightmares two to three times a week, 
intrusive thoughts of Vietnam, and hearing someone calling 
his name and whispering.  He denied suicidal ideation, but 
admitted to fleeting thoughts of running his car off a 
bridge.  He had no interest in things he previously enjoyed 
such as going to races and ballgames.  He had problems with 
crowds and admitted to being short-tempered.  The veteran 
appeared appropriately groomed and was cooperative with 
normal speech and a restricted affect.  He was found to have 
some improvement of symptoms with medication.  A GAF score of 
45 was assigned.  

A month later, in June 2005, the veteran reported that his 
chronic auditory hallucinations had decreased in frequency, 
but he still felt depressed with no real change from his new 
medication.  He continued to have nightmares once per week 
and reported attending group therapy.  He was alert and 
oriented, but had a depressed mood and blunted affect.  He 
had no delusions, no suicidal or homicidal ideation, and his 
current GAF score was 38.

The veteran reported applying for Social Security 
Administration (SSA) benefits during a September 2005 VAMC 
mental health consultation.  He also reported having 
nightmares, hyperarousal, and intrusive memories.  He stated 
that he stopped working at UPS in January 2005 due to back 
pain.  He was depressed, but had normal speech and good 
insight and intact judgment.  His PTSD with depression was 
described as severe and his current GAF score was 65/75.  

In connection with his claim for benefits from the SSA, the 
veteran was provided a psychiatric examination in October 
2005.  He reported having frequent dreams about his Vietnam 
experience, being socially withdrawn and anxious, and being 
uncomfortable around crowds and strangers.  The veteran was 
noted to be somewhat vigilant and suspicious, and had a 
history of possible auditory hallucinations.  He currently 
lived with his wife of 30 years, but they did not get along 
well and tended to ignore one another.  He reported having no 
close friends and that he rarely socialized, even with his 
family.  He attended church occasionally but was quick to 
leave and when at home only performed sedentary day-to-day 
tasks.  During the examination he appeared to have 
appropriate hygiene and was depressed and anxious.  The 
veteran was slow and lethargic with slow speech and single 
word utterances.  He reported periodic crying spells, no 
intention or plan for self-harm, and periodic perceptual 
experiences of hearing voices talking.  The veteran's 
cognition was mildly disoriented, but he put forth good 
effort during cognitive testing.  Regarding the veteran's 
employability, he was noted to complain of chronic back pain 
and was extremely slow even on basic tasks.  Sustained 
attention and concentration were found to be poor and recall 
was poor for verbal and nonverbal information.  The diagnoses 
was PTSD with recurrent major depression.

In an October 2005 statement, the veteran's daughter stated 
that the veteran was like a hermit and never went anywhere to 
socialize.  He could drive himself without becoming lost and 
did not show signs of hallucinations.  He became angry easily 
and was jealous and protective of his wife.  She stated that 
the veteran could carry on a conversation and did not seem to 
have trouble focusing.  
A December 2005 SSA mental residual functional capacity 
assessment notes that the veteran was not precluded from 
carrying out basic work functions.  He would not have an 
unacceptable number of work absence due to his psychiatric 
symptoms, and there was no evidence of significant impairment 
to the veteran's ability to adapt to workplace changes.  The 
veteran was found to be best suited to a low stress work 
environment performing simple repetitive tasks.  

In a February 2006 form sent to the South Carolina Department 
of Social Services, the veteran's private physician noted 
that the veteran was permanently unable to work due to 
chronic low back pain, PTSD, and major depression.  

The veteran was provided another VA psychiatric examination 
in October 2006.  He reported having a depressed mood with 
nightmares one to two times a week and poor sleep.  He also 
complained of daily intrusive thoughts, flashbacks when it 
rained, and passive thoughts of death without active suicidal 
ideation.  The veteran was noted to be appropriately dressed 
with limited, but clear, speech.  His affect was bunted and 
his mood was dysphoric.  He described his relationship with 
his family as being somewhat distant and stated that he had 
limited recreational and social support.  The veteran was not 
currently working.  Short-term memory was normal, but long-
term memory was somewhat impaired.  He denied any current 
homicidal or suicidal ideation.  The veteran did report 
hearing voices calling his name, but denied experiencing any 
command hallucinations.  A GAF score of 47 was assigned and 
the examiner found that the veteran experienced moderate 
impairment to his social and occupational functioning from 
his PTSD.  

During a mental health clinic visit in September 2007, the 
veteran reported that he was doing ok overall, but continued 
to isolate himself from his family.  He described his 
relationship with his wife as very strained.  He continued to 
experience minimal auditory hallucinations including hearing 
someone call his name.  The veteran appeared alert and 
oriented with an appropriate affect.  He was noted to smile 
more than during past appointments and had normal speech and 
thought processes.  
In February 2008, the veteran reported that he had 
essentially ceased attending group therapy sessions and had 
increased depression.  He related his depression to his 
chronic pain and also complained of disturbed sleep patterns 
due to pain.  The veteran was alert an oriented with 
organized thinking.  He denied suicidal or homicidal 
ideations.  A GAF score of 40 was assigned.  

Similarly, at the veteran's most recent psychiatric 
examination in April 2008 at the VAMC, he reported having 
some problems with depression.  He affect, memory, speech and 
though processes were all normal.  


Increased Rating

As noted above, the veteran's PTSD is rated as 70 percent 
disabling from the period prior to February 7, 2006, and as 
100 percent disabling thereafter.  

The veteran is entitled to a total rating for PTSD for the 
period prior to February 7, 2006, if his PTSD caused total 
occupational and social impairment, regardless of whether he 
had some, all, or none of the symptoms listed in the rating 
formula, and regardless of whether his symptoms were listed.  
Mauerhan v. Principi, 16 Vet App 436, 442-3, 444 (2002).

After review of the medical evidence of record, the Board 
finds that a total rating for PTSD is warranted from October 
1, 2003, as the veteran's symptoms most nearly approximated 
total occupational and social impairment.  During his October 
2003 VA psychiatric examination the veteran reported auditory 
hallucinations of hearing someone call his name, having a 
poor relationship with his wife, and experiencing trouble 
controlling his anger.  The examiner noted that the veteran 
had some evidence of psychomotor retardation, difficulty 
recalling dates, and found that he had considerable symptoms 
of PTSD with considerably impaired social adaptability and 
employability.  

Although the veteran was employed in October 2003, his 
reports of hallucinations and delusions, his poor 
relationship with his wife, and his GAF scores all establish 
that his PTSD symptoms most nearly approximated total 
occupational and social impairment for the period beginning 
October 1, 2003.  

A 100 percent rating is not warranted for the period prior to 
October 1, 2003, as the veteran's symptoms most nearly 
approximated occupational and social impairment with 
deficiencies in most areas.  He did not report experiencing 
hallucinations or delusions, and only gave a vague report of 
seeing things out of the corner of his eyes in March 2003.  
While the veteran brandished a gun during an argument with 
his wife in February 2003, his VA social worker only 
suggested that he attend group therapy and did not find that 
the veteran posed a threat to others or himself.  There is no 
evidence that the veteran's employment was impaired due to 
his PTSD prior to October 1, 2003, and his complaints during 
this period of nightmares, low energy, and a lack of interest 
in performing tasks are consistent with the currently 
assigned 70 percent rating.  Therefore, entitlement to a 
total rating for PTSD for the period prior to October 1, 
2003, is not warranted.

Finally, the Board finds that the rating criteria contemplate 
the veteran's PTSD symptoms.  The veteran's PTSD is 
manifested by symptoms such as depression, hallucinations, 
and social and occupational impairment.  These manifestations 
are contemplated in the rating criteria.  The rating criteria 
are therefore adequate to evaluate the veteran's disability 
and referral to the RO for extraschedular consideration is 
not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  


Effective Date 

The veteran also contends that an effective date earlier than 
February 11, 2003, is warranted for the grant of a 70 percent 
evaluation for his PTSD.  

His claim for an increased rating for PTSD was received on 
May 2003 in connection with his claim for TDIU.  In a March 
2008 rating decision, an increased rating of 70 percent was 
assigned for PTSD, effective February 11, 2003.  

The Board finds that an effective date earlier than February 
11, 2003, for the grant of a disability evaluation of 70 
percent for PTSD is not warranted as it is not factually 
ascertainable that the veteran's PTSD increased in severity 
prior to February 11, 2003 and within one year prior to the 
date the veteran's claim was received.

As noted above, if an increase in disability occurred within 
one year prior to the date of a claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the date of claim, the increase is effective the 
date of claim.  If the increase occurred after the date of 
claim, the effective date is the date of increase.  38 
U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The evidence of record establishes that the veteran's PTSD 
increased in severity on February 11, 2003.  At that time, 
the veteran and his wife reported being engaged in an 
argument that resulted in the veteran brandishing a gun.  The 
veteran denied any homicidal or suicidal ideation and his VA 
social worker recommended that he attend group therapy.  

Prior to February 11, 2003, the veteran was seen in January 
2003 with complaints of depression, no energy, a lack of 
interest in doing things, and early awakening.  While the 
veteran received treatment for his PTSD prior to January 
2003, the most recent records from that period date from 
September 1999, almost four years before the veteran's claim 
for an increased rating was received.  

As the evidence establishes that the veteran's PTSD increased 
in severity within a year of the date his claim was received 
by VA, the appropriate effective date for the grant of an 
increased rating of 70 percent is February 11, 2003, the date 
the increase in disability was "factually ascertainable."  38 
C.F.R. § 3.400(o)(1)(2).  Other than the January 2003 VAMC 
treatment record discussed above, there is no other medical 
evidence pertaining to the veteran's PTSD for the year prior 
to the date his claim for an increased rating was received.  
Therefore, an effective date earlier than February 11, 2003, 
for the grant of an increased rating of 70 percent for PTSD 
is not warranted.  


Entitlement to TDIU Prior to October 1, 2003

As a preliminary matter, the Board notes that, as discussed 
above, a total disability rating is warranted for the 
veteran's service-connected PTSD from October 1, 2003.  This 
100 percent rating renders the claim for a TDIU moot during 
the period beginning October 1, 2003.  38 C.F.R. § 4.16(a); 
VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  
See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  
Therefore, the Board will only consider whether the veteran 
is entitled to a TDIU for the period prior to October 1, 
2003.

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran's claim for entitlement to TDIU was received in 
May 2003.  At that time, his only service-connected 
disability was  PTSD, rated as 70 percent disabling.  
Therefore, he met the single service-connected percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating on a schedular basis.  38 C.F.R. § 4.25 (2008).  

While the veteran clearly satisfies the threshold criteria 
for a TDIU rating under 38 C.F.R. § 4.16(a), the record 
simply does not establish that his service-
connected disability rendered him unemployable for the period 
prior to October 1, 2003. 

In a statement accompanying his May 2003 claim for TDIU, the 
veteran noted that he was unemployable due to his fatigue, 
throat condition, foot rash, chronic pain, and PTSD.  
However, in a VA Form 21-8940 received in October 2003, the 
veteran indicated that he worked full-time as a shifter with 
UPS.  In addition, during treatment at the VAMC in June 2003, 
the veteran stated that he continued to work at UPS despite 
his complaints of chronic pain.  

The record therefore establishes that the veteran was 
employed for the period prior to October 1, 2003.  In 
addition, while the veteran has listed numerous disabilities 
that have affected his employment, his only service-connected 
disability during the period prior to October 1, 2003, was 
PTSD and there is no evidence of record establishing that the 
veteran was unemployable due to PTSD during this time.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


Claims to Reopen

Legal Criteria

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  


Stomach Disability

The veteran contends that his current stomach disability was 
incurred as a result of his active duty service, or in the 
alternative, that it is secondary to his service-connected 
PTSD.  Service connection for a stomach disability was denied 
in an unappealed August 2001 Board decision based on the 
absence of any evidence of a nexus between the veteran's 
current stomach disability and his active duty service.  
The evidence of record at that time included the veteran's 
service medical records, post-service medical records, and 
statements and testimony from a February 2001 Central Office 
hearing, none of which showed that a chronic stomach 
disability was incurred during active duty service or was 
etiologically related to service.

While it is unclear when the veteran's claim to reopen was 
received, it appears the RO inferred a claim to reopen based 
on a December 2004 statement from the veteran's 
representative disagreeing with all previously adjudicated 
actions.  The evidence added to the record since the August 
2001 Board decision denying the veteran's claim includes the 
veteran's statements contending that his stomach disability 
is the result of his service-connected PTSD, VA and private 
medical records showing treatment for gastroesophageal reflux 
disease (GERD), and a February 2008 VA examination report.  
The veteran has also submitted several medical studies and 
articles showing a possible relationship between PTSD and 
gastrointestinal disorders.

Regarding the veteran's continued treatment for a stomach 
disability, the Board finds that this evidence is cumulative 
and redundant of evidence already of record at the time of 
the Board's August 2001 denial.  At that time, the record 
contained evidence that the veteran had been diagnosed with 
GERD and was undergoing treatment for this condition.  
Therefore, this evidence of treatment for a stomach condition 
is not new and material.

The veteran has also submitted new argument in support of his 
claim for entitlement to service connection for a stomach 
disability, specifically, that his chronic stomach problems 
are the result of his service-connected PTSD.  While these 
statements by the veteran, and the authoritative writings he 
has submitted in support of his claim, are not cumulative and 
redundant of evidence previously of record, they do not raise 
a reasonable possibility of substantiating the claim and are 
therefore not material.  

The Board finds that the new evidence is not material as the 
record also contains a February 2008 report from a VA 
examiner who reviewed the claims folder, examined the 
veteran, and found that the veteran's current 
gastrointestinal symptoms were not secondary to his PTSD.  
The Board finds that the medical opinion of the February 2008 
VA examiner is more probative than the literature submitted 
by the veteran, which is not specific to his PTSD or 
gastrointestinal symptoms.  It also more probative than the 
statements of the veteran, who, as a lay person, is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  Therefore, his statements 
regarding the etiology of his stomach condition are not very 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

As the evidence added to the record since the August 2001 
Board decision does not raise a reasonable possibility of 
substantiating the claim, it is not new and material and 
reopening of the claim is not in order.


Throat Disability

Service connection for a throat disability, to include as due 
to herbicide exposure was initially denied in an unappealed 
November 1985 rating decision.  The RO denied the claim as 
the evidence did not establish that the veteran had incurred 
a chronic throat disability due to service.  The evidence of 
record at the time included the veteran's service treatment 
records showing two instances of treatment for a sore throat 
associated with an acute respiratory infection and strep 
throat.  The post-service medical evidence included records 
of treatment at the VAMC from 1985 showing complaints of 
recurring sore throats since active duty service and a June 
1985 letter from the veteran's private physician stating that 
the veteran had reported a 15 year history of intermittent 
throat pain and a history of Agent Orange exposure.  As there 
was no objective medical evidence of a chronic throat 
condition, the claim was denied. 

The veteran subsequently attempted to reopen his claim, and 
was most recently denied in an August 2001 Board decision.  
The Board determined that the evidence added to the record 
was not new and material as it did not establish a link 
between the veteran's throat problems and service. The Board 
also noted that the veteran had testified at a February 2001 
Central Office hearing that he had not been provided a 
diagnosis to account for his complaints of a recurring sore 
throat.

As with the veteran's other claim to reopen discussed above, 
it is unclear when his claim to reopen service connection for 
a throat disability was received.  The RO appears to have 
inferred a claim to reopen based on a December 2004 statement 
from the veteran's representative disagreeing with all 
previously adjudicated actions.  The evidence added to the 
record since the Board's August 2001 denial of the claim 
includes statements from the veteran and additional records 
of treatment from the Columbia, Asheville, and Spartanburg 
VAMCs.  

The Board finds that this evidence is not new and material as 
it does not relate to an unestablished fact necessary to 
substantiate the claim, i.e. the presence of a chronic throat 
condition linked to active duty service.  While a VAMC 
problem list from January 2003 notes treatment for acute 
pharyngitis, it does establish that the veteran has a chronic 
throat condition related to service.  In addition, the 
veteran was provided an Agent Orange examination at the VAMC 
in August 2005 and while the examiner noted the veteran's in-
service treatments for a sore throat, he determined that the 
veteran had no current conditions due to Agent Orange 
exposure.  Therefore, this evidence does not relate to an 
unestablished fact necessary to substantiate the claim and is 
not new and material.
Finally, the Board has considered the statements of the 
veteran and his complaints of a sore throat, however, these 
are cumulative and redundant of the evidence previously of 
record and do not raise a reasonable possibility of 
substantiating the claim.  While the veteran is competent to 
report current symptomatology such as throat pain, pain 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  In addition, as a layperson, the 
veteran is not competent to provide a statement regarding the 
cause of his current throat problems.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As the evidence added to the record since the August 2001 
Board decision does not raise a reasonable possibility of 
substantiating the claim, it is not new and material and 
reopening of the claim is not in order.


Tinea Pedis of the Feet

The veteran contends that his current tinea pedis of the feet 
was incurred during active duty service due to his exposure 
to herbicides in Vietnam.  His claim for service connection 
was initially denied in an unappealed rating decision in 
November 1985 based on the RO's determination that the 
evidence did not establish that the veteran had an acute skin 
disorder of the feet due to service and Agent Orange 
exposure.  

The evidence of record at that time included service 
treatment records showing treatment for lichen planus of the 
face and arms and treatment for athlete's foot that resolved 
with conservative treatment.  The separation examination in 
December 1970 showed that the veteran's skin was normal upon 
clinical examination.  The record also contained a July 1985 
VA examination report diagnosing tinea pedis and tinea 
cruris; a May 1985 letter from the veteran's private 
physician stating that the veteran had been treated for 
dermatophytosis of the feet from January to March 1975; and 
records of treatment for tinea pedia from the VAMC including 
a diagnosis of mild tinea pedis during a March 1985 Agent 
Orange examination.  As none of the evidence established that 
a chronic skin condition of the feet was incurred as a result 
of active duty service, the claim was denied.  

The veteran attempted to reopen his claim was most recently 
denied in a September 2002 Board decision.  The Board found 
that the evidence added to the record, including additional 
records of treatment for tinea pedis, a November 2001 letter 
from the veteran's daughter, and the veteran's testimony at 
his February 2001 hearing, was not new and material as it did 
not relate his current skin disorder of the feet to his 
exposure to Agent Orange during service.  

As with the veteran's other claims to reopen discussed above, 
it is unclear when his claim to reopen service connection for 
a throat disability was received.  The RO appears to have 
inferred a claim to reopen based on a December 2004 statement 
from the veteran's representative disagreeing with all 
previously adjudicated actions.  The evidence added to the 
record since the Board's September 2002 decision includes 
treatment for psoriasis of the feet with secondary infection 
at the VAMC in October 2007 and a February 2008 VA 
examination report diagnosing tinea pedis with no current 
signs of fungal infection.  As this evidence does not relate 
to an unestablished fact necessary to substantiate the claim, 
that is, a link between the veteran's skin disorder of the 
feet and his active duty service, it is not new and material.

In addition, the Board has considered that statements of the 
veteran that his tinea pedis of the feet is related to his 
active duty service, but these statements are duplicative of 
those already of record.  In addition, they do not raise a 
reasonable possibility of substantiating the claim since the 
veteran is not competent to provide an opinion regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

As the evidence added to the record since the September 2002 
Board decision does not raise a reasonable possibility of 
substantiating the claim, it is not new and material and 
reopening of the claim is not in order.


Hearing Loss

The veteran contends that he incurred bilateral hearing loss 
due to noise exposure from artillery during active duty 
service.  His claim was initially denied in a January 1991 
unappealed rating decision as the RO determined that the 
evidence did not establish that the veteran had a bilateral 
hearing loss.  The evidence at that time included service 
treatment records that were negative for complaints or 
evidence of hearing loss, and a January 1985 record of 
treatment from the VMAC that showed complaints of decreased 
hearing and a normal physical examination.  

The veteran's claim to reopen was received in December 2002.  
The evidence added to the record since the January 1991 
rating decision includes an audiological assessment from the 
VAMC in December 2002.  The veteran reported hearing loss for 
several years and significant military noise exposure.  An 
audiogram showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
45
55
55
40
55
LEFT
45
55
60
45
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was bilateral mild to moderate sensorineural 
hearing loss and was issued hearing aids.  

The record also contains a VAMC audiological assessment from 
September 2005 where the veteran complained of hearing loss 
since Vietnam.  An audiogram showed bilateral mild to 
moderate sensorineural hearing loss with speech 
discrimination at 92 percent.  The audiologist noted that the 
veteran's hearing loss was uncharacteristic of noise-induced 
hearing loss.  

The evidence added to the record since the January 1991 RO 
decision is not new and material as it does not raise a 
reasonable possibility of substantiating the claim.  While it 
includes a diagnosis of bilateral sensorineural hearing loss, 
there is no evidence of a competent link between the 
veteran's hearing loss and his active duty service noise 
exposure.  In fact, the September 2005 VA audiologist 
specifically noted that the veteran's hearing loss was 
uncharacteristic of hearing loss due to noise exposure.

As the evidence added to the record since the January 1991 
rating decision does not raise a reasonable possibility of 
substantiating the claim, it is not new and material and 
reopening of the claim is not in order.


Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, 
hypertension, and tinnitus due to organic diseases of the 
nervous system, are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2008).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Tinnitus

The veteran claims that service connection for tinnitus is 
warranted as it was incurred due to artillery noise exposure 
during active duty service in Vietnam.

With respect to whether the veteran has tinnitus, the Board 
notes that he underwent no treatment during active service 
for tinnitus, and the separation examination in December 1970 
was normal with respect to the veteran's hearing and ears.  
The post-service evidence shows that the veteran denied 
having tinnitus upon VAMC audiological examination in 
December 2002.  While he complained of tinnitus during a 
subsequent audiological examination in September 2005, no 
diagnosis of the condition was rendered.  In fact, the 
veteran has neither submitted nor identified any medical 
evidence establishing that he has this claimed disability.  
As the evidence of record is negative for a diagnosis of 
tinnitus, the weight of the evidence is against the claim.  
In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.




Headaches

The veteran contends that service connection is warranted for 
chronic headaches as secondary to his service-connected PTSD, 
or in the alternative, due to exposure to herbicides during 
his service in Vietnam.  Service treatment records are 
negative for evidence of complaints or treatment for 
headaches and the December 1970 examination for separation is 
negative for any abnormalities.  

The post-service evidence of record establishes that the 
veteran was admitted to the Orangeburg Regional Hospital in 
August 1971 with complaints of a headache and symptoms of an 
upper respiratory infection.  He was diagnosed with viral 
encephalitis and was hospitalized for two days.  

Records of treatment with the VAMC show that the veteran 
reported having occasional headaches during a March 1985 
Agent Orange examination.  While no diagnosis pertaining to 
headaches was made at that time, the veteran was diagnosed 
with tension headaches at the VAMC after he complained of 
blurred vision and headaches in June 1988.  

Ten years later, in May 1998, the veteran reported having had 
headaches for years and stated that he was hospitalized for 
treatment of headaches for a week soon after his separation 
from active duty service.  An MRI of his head showed very 
minimal diffuse cortical atrophy and the veteran was 
diagnosed with common migraines.  

The veteran also reported a history of headaches to his 
private physician in March 2003 when he described hurting all 
over including his back, legs, and arms for the past 30 
years.  He was diagnosed with chronic myalgias, but when an 
April 2003 EMG and nerve conduction test were negative, the 
diagnosis was revised to diffuse pains of unknown etiology.  
A December 2003 brain MRI was negative.  

During a May 2005 VAMC psychiatric examination, the veteran 
reported taking Midrin for relief of his headaches.  His 
psychiatrist recommended that he take his medication as 
occasion requires, or he could have withdrawal headaches.  
Also in May 2005, the veteran's primary care physician noted 
that fibromyalgia was strongly suspected to account for the 
veteran's complaints of constant pain, tiredness, bowel 
problems, and headaches because of a normal brain CT and 
other testing.  

In August 2005, the veteran was provided a second Agent 
Orange examination at the VAMC.  He reported a history of 
chronic headaches, but no Agent Orange related conditions 
were diagnosed.  

In support of his claim, the veteran has submitted portions 
of several medical studies noting a link between PTSD and 
headaches.  The studies noted a direct causal link could 
exist between PTSD and other psychiatric conditions and 
headaches, but also found that instances where psychiatric 
disorders were the principal cause of headaches were 
relatively rare.  F. Radat, Headaches Associated with 
Psychiatric Disorders, Rev Neurol (Paris), July 2005, at 723; 
E. Loder, D. Biondi, Headache Attributed to Psychiatric 
Disorder: A Case Series, Psychosomatics, July-August 2005, at 
326.  

Upon VA examination in February 2008, the veteran reported 
having headaches every day that he treated with Goody powder 
and Percocet.  After examining the veteran and reviewing the 
claims folders, the examiner diagnosed nonspecific headaches 
that were most likely related to medication abuse or 
medication withdrawal.  The amount of medication the veteran 
took each day to relieve his headache was significantly more 
than ample to induce a withdrawal-type headache.  The 
examiner also determined that the veteran's headaches had no 
significant relationship to PTSD or any psychiatric 
condition. 

With respect to the veteran's claim for secondary service-
connection, the Board finds that the weight of the medical 
evidence of record is against the claim.  While the veteran 
has submitted copies of medical articles showing a general 
link between PTSD and headaches, this literature is not 
specific to the veteran's case and is therefore not very 
probative.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(holding that treatise evidence cannot simply provide 
speculative generic statements not relevant to the veteran's 
claim," but, "standing alone," must include "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion").  

The most probative evidence of a nexus between the veteran's 
headaches and his PTSD is from the February 2008 VA examiner 
who provided an opinion against the claim based on a physical 
examination of the veteran and review of the complete 
evidence of record, including the reference material 
submitted by the veteran.
Therefore, the preponderance of the evidence is against the 
veteran's claim that his headaches are due to his service-
connected PTSD.

Regarding the veteran's contention that his headaches are the 
result of exposure to herbicides during active duty service, 
the Board notes that chronic headaches are not subject to 
presumptive service connection on the basis of herbicide 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e).  However, service connection could still be 
established with proof of direct service incurrence.  Stefl 
v. Nicholson, 21 Vet App 120 (2007); see Combee v. Brown, 34 
F.3d 1039 (Fed.Cir.1994).

The record clearly shows a current diagnosis of chronic 
headaches.  In addition, the veteran is presumed to have been 
exposed to Agent Orange during his service in Vietnam.  
Therefore,  two of the three elements necessary for service 
connection-current disability and an in-service injury-are 
demonstrated.

However, the  evidence of record does not establish a link 
between the veteran's headaches and his exposure to 
herbicides.  While the veteran has reported a continuity of 
symptomatology since service, his earliest treatment for 
headaches in 1971 was due to viral encephalitis, and the 
first diagnosis of chronic headaches was made by a VA 
physician in June 1988, almost 20 years after his separation 
from active duty service.  

There is also no medical evidence linking the veteran's 
claimed headaches to exposure to herbicides.  The veteran was 
provided Agent Orange examinations at the VAMC in March 1985 
and August 2005, and the August 2005 examiner found that the 
veteran had no Agent Orange related conditions.  In essence, 
the only evidence linking current headaches to service is the 
veteran's contention that these conditions are due to Agent 
Orange exposure.  The veteran has no medical or scientific 
expertise that would qualify him to provide a competent 
opinion in this regard.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim for service connection 
for chronic headaches as secondary to PTSD or due to 
herbicide exposure.


Hypertension

The veteran contends that service connection is warranted for 
his hypertension as it was incurred as a result of his 
service-connected PTSD.  As a preliminary matter, the Board 
notes that service medical records are negative for treatment 
or a diagnosis of hypertension, and the enlistment 
examination report for discharge in December 1970 shows that 
the veteran's vascular system and blood pressure were found 
to be normal.  

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2008).

Records from the VAMC show that the veteran was first noted 
to have elevated blood pressure in November 1986, more than 
15 years after his separation from service, when his blood 
pressure was measured at 144/88.  He was diagnosed with 
hypertension more than 10 years later, in March 1998, 
following blood pressure readings of 154/100 and 152/100.  

On VA examination in February 2008, the VA physician who 
examined the veteran and reviewed the claims folder opined 
that the veteran's hypertension was essential type and was 
not due to service-connected PTSD.  The examiner also noted 
that PTSD is not generally recognized as a cause of 
hypertension, and while the claims folders contained studies 
linking hypertension to PTSD, these studies were conducted 
with small groups of patients and could not be used to relate 
to the general population.  

The Board finds that the weight of the evidence is against 
the veteran's claim.  Although he has submitted copies of 
studies showing a link between PTSD and poor cardiovascular 
health, this evidence is general and inconclusive in nature 
and cannot support a claim.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, crucially, the medical literature submitted by the 
veteran is general in nature and does not specifically relate 
to the facts and circumstances surrounding his particular 
case.  Therefore, this evidence is not very probative.

The Board has also considered the statements of the veteran, 
but notes that his statements are not competent evidence of 
an alleged nexus between his hypertension and service or his 
service-connected PTSD since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board finds that the most probative evidence regarding a 
nexus between the veteran's hypertension and his service-
connected PTSD is the medical opinion of the February 2008 VA 
examiner.  The VA physician examined the veteran and reviewed 
the claims folders, including the medical studies submitted 
by the veteran, and determined that the veteran's 
hypertension was not related to his PTSD.  

The post-service medical evidence of record shows that the 
veteran was initially diagnosed with high blood pressure more 
than 15 years after his separation from active duty service 
and was diagnosed with hypertension more than 25 years after 
separation.  There is no probative evidence of a nexus 
between current hypertension and his active duty service or 
service-connected PTSD.  In fact, the only competent evidence 
regarding a link between the veteran's hypertension and PTSD 
is that of the February 2008 VA examiner who provided an 
opinion against the claim.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


Low Back Disability

The veteran contends that service connection is warranted for 
a low back disability that was incurred as a result of a back 
injury during active duty service.  Specifically, the veteran 
states that he injured his back in August 1970 while lifting 
heavy ammunition.  

Service treatment records show that the veteran was seen for 
complaints of intermittent low back pain in August 1970 with 
complaints of pain over the past seven months.  No specific 
injury was noted, and the veteran was diagnosed with a low 
back strain.  Upon examination for separation in December 
1970, the veteran's spine was found to be normal.

The post-service evidence of record shows that the veteran 
first complained of low back pain in October 1986 at the VAMC 
when he reported experiencing back pain since an injury in 
1970.  He was diagnosed with arthritis.  

A lumbar spine MRI was performed by the veteran's private 
physician in September 2003 that showed a large 
circumferential disc bulge at the L4-5 section of the back.  
A year later, a second MRI was performed in December 2004 
that showed mild to moderate bulging of the discs and mild 
narrowing of the foramina.  The veteran's doctor noted in 
January 2005 that the veteran had injured his back while 
working at UPS in 1980 and had experienced a recent 
exacerbation of pain for the past eight weeks.  As his back 
was not responding to his current treatment, the veteran 
decided to pursue long-term disability.  

Additional records from the VAMC show that the veteran's back 
was examined in May 2006 and he was diagnosed with chronic 
low back pain.  He reported filing a worker's compensation 
claim in May 2006 for a back injury incurred at work in 1980.  
An April 2006 MRI showed mild degeneralized spurring, mild 
disc narrowing, and moderate disc protrusion.  

Upon VA examination in February 2008, the veteran stated that 
he initially injured his low back in August 1970 while 
lifting ammunition during active duty service.  He then 
reinjured his back in 1980 while working at UPS and was 
hospitalized.  The examiner noted that an MRI showed 
degenerative disc disease and spondylosis of the lumbar 
spine.  After reviewing the claims folders, the examiner 
opined that the veteran's current low back disorder was less 
as likely as not related to military service.  This 
determination was based on the veteran's lack of records of 
treatment for several years following service and his major 
back injury incurred during his work as a civilian.  

The record clearly shows a current diagnosis of chronic low 
back pain due to degenerative disc disease and spondylosis.  
In addition, the veteran has reported that he injured his low 
back in 1970 during service.  Service treatment records show 
that the veteran was treated for low back pain in August 1970 
and the Board finds that two of the three elements necessary 
for service connection-current disability and an in-service 
injury-are demonstrated.

While the veteran has reported a continuity of symptomatology 
since service, the history he has provided is to the effect 
that he has experienced low back pain since an injury in 
1970, but did not seek treatment for this condition until his 
work injury in 1980.  In fact, the earliest evidence of any 
treatment for the veteran's low back disability is from 
October 1986, more than 15 years after his separation from 
active duty service, and six years after his work injury.

In addition, while the veteran has been diagnosed with 
arthritis of the spine, there is no competent evidence 
demonstrating that this condition manifested to a compensable 
degree in service or during the presumptive period after 
service.

The record also contains no competent medical evidence of a 
nexus between the veteran's current disability and his active 
duty service.  The only medical opinion addressing the 
etiology of the veteran's low back disorder is that of the 
February 2008 VA examiner who found that the veteran's 
degenerative disc disease and spondylosis were not related to 
his active duty service.  While the veteran has stated that 
his current low back disability was incurred as a result of 
an injury in service, as a lay person, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was many years after his separation from active duty service.  
In addition, there is no medical evidence that the veteran's 
low back disability is related to his active duty service.  
The Board therefore concludes that the evidence is against a 
nexus between the veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


Special Monthly Compensation

Legal Criteria

Increased compensation is payable to a veteran by reason of 
the veteran's spouse being in need of aid and attendance. 38 
U.S.C.A. § 1115(E) (West 2002); 38 C.F.R. § 3.351(a)(2) 
(2008).

The veteran's spouse shall be considered to be in need of 
regular aid and attendance if: he or she is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran's spouse to dress or undress himself or herself, 
or to keep himself or herself clean; frequent need of 
adjustment of any prosthetic which by reason of the 
disability cannot be done without aid; inability of the 
veteran's spouse to feed himself or herself; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect himself or herself from the hazards or dangers of 
his or her daily environment.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the claimant's spouse remain in bed.  38 C.F.R. 
§ 3.352(a).

It is mandatory for VA to consider the enumerated factors 
within the regulation, and at least one of the enumerated 
factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).


Analysis

The evidence of record, including a January 2005 statement 
from a private physician, establishes that the veteran's 
spouse has undergone treatment for Crohn's disease, 
hypertension, renal insufficiency, diabetes mellitus, and 
significant osteoarthritis.  In a May 2005 statement, the 
veteran's spouse noted that when she experienced flare ups of 
the symptoms associated with her Crohn's disease she "could 
not do anything."  She also stated that the pain associated 
with her kidney problems and arthrtitis sometimes prevented 
her from even lifting her head off her pillow.  

While the evidence establishes that the veteran's spouse has 
undergone treatment for many health problems, there is no 
evidence that she is unable to dress or undress herself, keep 
herself clean, feed herself, attend to the wants of nature, 
or has required care or assistance on a regular basis to 
protect herself from the hazards or dangers of her daily 
environment.  While she has stated she needs to remain in bed 
when the symptoms of her conditions flare up, her medical 
treatment records contain no evidence that she has been 
prescribed bed rest by her physicians or had her activities 
similarly restricted in any way.  

In addition, there is no evidence that the veteran's spouse 
has any visual impairment or that she is a patient in a 
nursing home due to mental or physical incapacity.

Based on this record, the Board finds that the evidence does 
not demonstrate that the veteran's spouse is bedridden or 
requires care or assistance on a regular basis to protect her 
from the hazards or dangers of her daily environment and 
entitlement to special monthly compensation for aid and 
attendance is not warranted.


ORDER

The veteran's PTSD warrants a 70 percent rating for the 
period prior to October 1, 2003, and a 100 percent rating 
thereafter; to this extent the claim is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an effective date earlier than February 11, 
2003, for the grant of a rating of 70 percent for PTSD is 
denied.

Entitlement to TDIU for the period prior to October 1, 2003 
is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for a stomach 
disability is not reopened.

New and material evidence not having been received, the claim 
for entitlement to service connection for a throat disability 
is not reopened.

New and material evidence not having been received, the claim 
for entitlement to service connection for tinea pedis of the 
feet is not reopened.

New and material evidence not having been received, the claim 
for entitlement to service connection for hearing loss is not 
reopened.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for headaches, to include 
as secondary to service-connected PTSD and due to exposure to 
herbicides, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to special monthly compensation based on the need 
for aid and attendance for another person is denied.  


REMAND

The Board finds that additional development is necessary 
before a decision can be rendered with respect to the 
veteran's claims for entitlement to service connection for 
erectile dysfunction, muscle pain, and chronic pain with 
weakness and fatigue, to include as secondary to service-
connected PTSD or due to exposure to herbicides.  
Specifically, the examination and medical opinions provided 
in the February 2008 VA examination are not adequate and the 
Board finds that the veteran should be provided a new 
examination.  

Regarding the veteran's claim for entitlement to service 
connection for erectile dysfunction, the February 2008 VA 
examination report does not indicate that the veteran's 
complete claims folders were reviewed with consideration of 
all the relevant evidence.  In his examination report, the 
examiner noted that the record only contained the veteran's 
complaints of erectile dysfunction and there was no evidence 
of treatment for hypogonadism or indication of the veteran's 
testosterone level.  Testosterone level tests were ordered, 
but in a March 2008 addendum, the examiner noted that they 
were not performed by the laboratory.  

The Board notes that the record contains treatment records 
from the veteran's private physician showing that he was 
diagnosed with hypogonadism in December 2003 based on tests 
showing slightly low testosterone levels.  In addition, in a 
May 2004 letter, the veteran's physician noted that the 
veteran was prescribed Depo-testosterone due to his thyroid-
stimulating hormone (TSH) level of 234 and low normal 
follicle-stimulating hormone (FSH) level of 1.6.  As the 
February 2008 VA examination report did not consider this 
evidence, and not all necessary laboratory tests were 
conducted, remand of this issue is necessary for procurement 
of an adequate VA examination.  

Similarly, the February 2008 VA examination is not adequate 
with respect to the claims for entitlement to service 
connection for muscle pain and chronic pain with weakness and 
fatigue.  In support of his claim, the veteran has submitted 
numerous authoritative writings finding a link between PTSD 
and body aches and pains.  The February 2008 VA examination 
report does not indicate that these reference materials were 
reviewed.  In addition, while the examiner found that there 
was not a definite diagnosis to account for the veteran's 
complaints of pain, he also did not provide an opinion as to 
whether the veteran's chronic pains with weakness and fatigue 
were secondary to his PTSD.  Therefore, remanding for an 
additional VA examination and adequate medical opinions is 
necessary.  

Based on the foregoing, this case is REMANDED to the RO or 
the AMC in Washington, DC, for the following actions:

1.  The veteran should be afforded a VA 
examination(s) to ascertain the nature 
and etiology of any current erectile 
dysfunction, muscle pains, and chronic 
pains with weakness and fatigue.  

The claims folders must be made available 
to and be reviewed by the examiner(s).  
The examination report(s) should reflect 
that the claims folders were reviewed.

After examining the veteran, the 
examiner(s) should proffer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that any of the disabilities noted above 
had their onset in service or are 
otherwise the result of a disease or 
injury in service, to include exposure to 
herbicides.  The examiner(s) should also 
proffer an opinion as to whether it is at 
least as likely not that any current 
erectile dysfunction, muscle pains, or 
chronic pain with weakness and fatigue 
were caused by or aggravated by PTSD.

The medical opinion(s) provided should 
indicate that the evidence discussed 
above, including the veteran's lowered 
TSH and FSH levels in December 2003 and 
all submitted authoritative writings, 
were considered by the examiner(s).

The examiner(s) are advised that the 
veteran is competent to report injuries 
and symptoms in service, regardless of 
the contents of the service medical 
records, and that the veteran's reports 
must be considered.  

The rationale for any opinions should 
also be provided.

2.  If any benefits sought on appeal are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals








 Department of Veterans Affairs


